IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-47,999-06


                       IN RE JOSEPH HERCULES NORTON, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 766-33796-A IN THE 69TH DISTRICT COURT
                             FROM SHERMAN COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Sherman County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Sherman County, shall forward Relator’s habeas

application to this Court, respond that Relator has not filed a habeas application in Sherman County,

or forward a copy of an order designating issues together with correspondence documenting the date

the State received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and

(d); TEX . R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply

with this order within thirty days from the date of this order.
                       2



Filed: March 3, 2021
Do not publish